DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kurogi et al. (US 8,708,390 B2).
Regarding claim 1, Kurogi et al. disclose a frame (Fig. 1A, 4 and col. 7 ln. 50-55) that constitutes 
a vehicle body (Fig. 5 and col. 3 ln. 51-52 disclose “FIG. 5 is a view showing a side portion of a vehicle body to which a vehicle-body structure of a vehicle according to a first embodiment of the present invention is applied”) and has a closed cross-section portion (Fig. 1A, 3); and a reinforcement body (Fig. a bulkhead 20 as a reinforcing member is provided in the closed-section portion 11 f”, i.e. the reinforcement body 20 is disposed inside of the cross-section 11F), wherein the reinforcement body (20) comprises a first reinforcement portion (Fig. 6 reproduced below illustrates top portion of 20) and a second reinforcement portion (Fig. 6 reproduced below illustrates a bottom portion of 20 above 11f), 
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    654
    494
    media_image1.png
    Greyscale

the first reinforcement portion has a first bonding surface (Fig. 6, top portion of 25) on an upper side and is joined to an inner wall of the closed cross-section portion at a portion other than the first bonding surface, the second reinforcement portion has a second bonding surface (Fig. 6, 11a) facing the first bonding surface from above the first bonding surface and is joined to the inner wall of the closed cross-The viscoelastic members 27 as the vibration damping member which are placed and adheres onto the seat portion 25 a of the fourth flange portion 25 are made adhere to the inner face of the roof rail inner 11 a”, i.e. the damping member is made of adhesive material), and the first bonding surface and the second bonding surface are disposed at an inclination angle of 30 degrees or less with respect to a horizontal plane (Fig. 7 illustrates the parallel placement of 25a with respect to 11a such that the inclination angle will be less than 30 degrees).  
As to claim 5, Kurogi et al. disclose preparing the frame composed of an inner portion (Fig. 6, 11d) disposed on an inner side in the vehicle width direction and an outer portion (Fig. 6, 11b) disposed on an outer side in the vehicle width direction, and divided into the inner portion and the outer portion; applying the damping member (Fig. 6, 27) to the first bonding surface in a state in which the first reinforcement portion is joined to the inner wall of the inner portion of the frame; bonding the second bonding surface (11a) to the first bonding surface through the damping member by bringing the second bonding surface (Fig. 6, 11a) closer to the first bonding 24surface while placing the second bonding surface to face the first bonding surface in a state in which the second reinforcement portion is joined to the inner wall of the outer portion of the frame; and forming the frame by joining the inner portion and the outer portion together (Fig. 6 illustrates the formation of the frame with inner portion 11d indirectly joined to outer portion 11b).
Regarding claim 8, Kurogi et al. disclose wherein 25the damping member is configured by an epoxy-based, urethane-based or acrylic-based adhesive, and an additive which is a curing agent, an inorganic filler, an organic filler or a hygroscopic material, added to the adhesive (col. 5 ln. 22-32).
Allowable Subject Matter
Claims 2-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iyoshi et al. (US 9,963,172 B2) disclose a vehicle body structure with a side sill that has a closed cross section portion including a reinforcement section and two surfaces bonded together via a damping member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612